    Case 19-40438       Doc 4     Filed 02/18/19        Entered 02/18/19 19:36:57       Desc Main
                                     Document           Page 1 of 7


                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

In re:                                              §
                                                    §    CASE NO. 19-40438
BAYMARK SHEER STRENGTH                              §
HOLDCO, LLC                                         §    Chapter 11
                                                    §
                        Debtor.                     §


                       THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

In re:                                              §
                                                    §    CASE NO. 19-00000
SHEER STRENGTH LABS, LLC                            §
                                                    §    Chapter 11
                        Debtor.                     §


                         MOTION FOR ENTRY OF AN ORDER
                    DIRECTING JOINT ADMINISTRATION OF CASES


TO THE HONORABLE UNITED STATES BANKRUPTCY JUDGE:

         COME NOW, Debtors Baymark Sheer Strength Holdco, LLC 1 (“Sheer Holdco”) and

Sheer Strength Labs, LLC (“Sheer OpCo”) (collectively, the “Debtors”), and file this, their

Motion for Entry of Order Directing Joint Administration of Cases (“Motion”) and, in support of

same, would respectfully show as follows:




1
     The Debtors in these Chapter 11 cases, along with the last four digits of each Debtor’s Federal Tax
     Identification Number, include: Baymark Sheer Strength Holdco, LLC (5676) and Sheer Strength
     Labs, LLC (9093). The location of the Debtors’ service address is: 5700 Granite Parkway, Suite 435,
     Plano, TX 75024.


MOTION DIRECTING JOINT ADMINISTRATION OF CASES                                                    Page 1
  Case 19-40438       Doc 4    Filed 02/18/19     Entered 02/18/19 19:36:57       Desc Main
                                  Document        Page 2 of 7


                              I. JURISDICTION AND VENUE

       1.     This Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

and 1334. This matter is a core proceeding within the meaning of 28 U.S.C. § 157(b)(2). Venue

is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                            II. PROCEDURAL BACKGROUND

       2.     On February 18, 2019 (“Petition Date”), the Debtors commenced with this Court

their voluntary cases under Chapter 11 of Title 11 of the United States Code (“Bankruptcy

Code”). Pursuant to Sections 1107(a) and 1108 of the Bankruptcy Code, the Debtors continue to

manage and operate their businesses as debtors-in-possession.

       3.     Sheer Holdco is the parent company and one hundred percent (100%) owner of the

membership interests in Sheer OpCo. The Debtors’ operations consist of selling products in the

sports nutrition, dietary supplement and general wellness industry. Sheer OpCo uses only the

highest-quality, most effective ingredients available, carefully formulated and manufactured for

optimum results. Sheer OpCo uses third-party contract manufacturers in the United States, and

can truthfully state that its products are “Made in the USA” (with a global supply chain). The

Debtors’ products are primarily sold on Amazon. Multiple products have achieved best seller

ranking on Amazon, and have been featured on Amazon’s homepage.

       4.     Only one month after completing the acquisition by its current ownership group in

June 2017, the Debtors’ operations experienced a disruption with a third-party manufacturer which

caused them to run out of inventory and lose their top Amazon ranking. During this time period,

the Debtors agreed with their lender, Merion Investment Partners III (“Merion”), to reduce their

interest payments to six percent (6%) per year ($50,000.00/month), conduct weekly lender update

meetings, and rebuild their product offering by launching new products and hiring of a new Chief




MOTION DIRECTING JOINT ADMINISTRATION OF CASES                                             Page 2
  Case 19-40438        Doc 4     Filed 02/18/19    Entered 02/18/19 19:36:57        Desc Main
                                    Document       Page 3 of 7


Executive Officer. The Debtors entered into a forbearance agreement with Merion, and made all

of the payments in the amount of $50,000 per month as required by the agreement.

       5.      Since the change in management, the Debtors have launched four new products

(with four more to launch within thirty days), relaunched six others, and updated their processes

and procedures to ensure no further disruptions in their Amazon business. Additionally, the

Debtors landed an additional one hundred (100) store retail chain, re-launched their website, and

increased their Walmart.com presence, resulting in more than $300,000.00 in new channel

revenue. As an example, the Debtors’ sales for January 2019 were 26% higher than the same

period in 2018, with positive operating cash flow. Furthermore, the Debtors are in final

negotiations for a roll out of multiple products at a major retailer with over one thousand (1,000)

doors nationwide at the time of this filing.

       6.      Despite the Debtors’ increase in revenue and receiving all of the payments required

by the forbearance agreement, shortly after the conclusion of the forbearance period, Merion sent

the Debtors a notice of foreclosure on February 12, 2019 and swept the Debtors’ bank account(s)

on Friday, February 15, 2019. These events forced the Debtors to seek relief under Chapter 11.

       7.      No creditors’ committee has been appointed in either case by the United States

Trustee. Furthermore, no trustee or examiner has been requested or appointed in either Chapter

11 cases.

                                   III. RELIEF REQUESTED

       8.      The Debtors seek entry of an Order ("Order"): (a) directing procedural

consolidation and joint administration of these Chapter 11 cases; and (b) granting related relief,

including the ability to add later filed cases to these Chapter 11 cases. The Debtors request that

one file and one docket be maintained for all of the jointly administered cases under the case of




MOTION DIRECTING JOINT ADMINISTRATION OF CASES                                               Page 3
  Case 19-40438        Doc 4      Filed 02/18/19       Entered 02/18/19 19:36:57       Desc Main
                                     Document          Page 4 of 7


Sheer Holdco (the parent company of Debtor Sheer OpCo) and that the cases be administered

under the case number assigned to Sheer Holdco, Case No. 19-40438-11 (the “Lead Case”).

         9.    The Debtors request that the official caption to be used by all parties in all pleadings

in the jointly administered cases be as follows (the “Simplified Caption”):

                     IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

In re:                                             §
                                                   §    CASE NO. 19-40438
BAYMARK SHEER STRENGTH                             §    Chapter 11
HOLDCO, LLC, et al.                                §
                                                   §    (Jointly Administered)
                       Debtors.                    §

         10.   The Debtors further request that this Court order that the foregoing caption satisfies

the requirements set forth in Section 342(c)(1) of the Bankruptcy Code.

                                    IV. BASIS FOR RELIEF

         11.   Bankruptcy Rule 1015(b) provides, in pertinent part, that “[i]f . . . two or more

petitions are pending in the same court by or against . . . a debtor and an affiliate, the court may

order a joint administration of the estates.” Fed. R. Bankr. P. 1015. Debtor Sheer OpCo is an

“affiliate” – as that term is defined in Section 101(2) of the Bankruptcy Code – of Debtor Sheer

Holdco. Accordingly, the Bankruptcy Code and Bankruptcy Rules authorize the Court to grant

the relief requested herein.

         12.   Given the integrated nature of the Debtors' operations, joint administration of these

Chapter 11 cases will provide significant administrative convenience without harming the

substantive rights of any party in interest. Many of the motions, hearings, and orders that will be

involved in these Chapter 11 cases will affect both Debtors. The entry of an order directing joint

administration of these Chapter 11 cases will reduce fees and costs by avoiding duplicative filings



MOTION DIRECTING JOINT ADMINISTRATION OF CASES                                                   Page 4
  Case 19-40438        Doc 4    Filed 02/18/19      Entered 02/18/19 19:36:57          Desc Main
                                   Document         Page 5 of 7


and objections. Joint administration will, therefore, facilitate a more efficient administrative

process, unburdened by various procedural difficulties anticipated in the administration of both

related Chapter 11 cases. The Bankruptcy Court (and also the Clerk) will also be relieved of the

burden of entering duplicate orders and keeping duplicate files. Finally, supervision of the

administrative aspects of the cases by the United States Trustee will be simplified.

       13.     Joint administration of these cases will not adversely affect the rights of the

Debtors’ respective creditors because the relief sought is purely procedural. Each Debtor’s assets

will remain segregated in its individual Estate, and each creditor will be instructed to file claims

against only the Debtor or Debtors allegedly liable therefore. In fact, parties-in-interest will be

better able to preserve their rights because they will be entitled to receive notices in both of the

Debtors’ respective proceedings. Lastly, joint administration will likely enhance the potential

distribution to creditors by reducing the cost associated with administering many separate cases

and thereby preserving the assets of the Estates.

       14.     By reason of the foregoing, the best interests of the Debtors and their creditors

would be served by joint administration of the above-captioned cases.

                         V. LIMITED NOTICE OF THIS MOTION

       15.     Debtors will provide notice of this Motion to (a) the United States Trustee for the

Eastern District of Texas; (b) the holders of the twenty (20) largest unsecured claims against the

Debtors (on a consolidated basis); (c) counsel for the Debtors’ senior secured lender; and (d) any

party that has requested notice pursuant to Bankruptcy Rule 2002.

       16.     Any party receiving this notice may request a copy of the Motion from the

undersigned counsel. The Debtors submit that, in light of the nature of the relief requested, no

other or further notice need be given.




MOTION DIRECTING JOINT ADMINISTRATION OF CASES                                                Page 5
  Case 19-40438          Doc 4   Filed 02/18/19     Entered 02/18/19 19:36:57        Desc Main
                                    Document        Page 6 of 7


                                          VI. PRAYER

       WHEREFORE, PREMISES CONSIDERED, the Debtors respectfully request entry of

an Order granting (a) the relief requested herein and (2) such other and further relief as the Court

deems just and proper.

Dated: February 18, 2019

                                              Respectfully submitted,

                                              SINGER & LEVICK, P.C.


                                              By:     /s/ Michelle E. Shriro
                                                     Michelle E. Shriro
                                                     State Bar No. 18310900
                                                     Larry A. Levick
                                                     State Bar No. 12252600

                                              16200 Addison Road, Suite 140
                                              Addison, Texas 75001
                                              Phone: 972.380.5533
                                              Fax: 972.380.5748

                                              ATTORNEYS FOR DEBTORS




MOTION DIRECTING JOINT ADMINISTRATION OF CASES                                                Page 6
  Case 19-40438        Doc 4     Filed 02/18/19      Entered 02/18/19 19:36:57         Desc Main
                                    Document         Page 7 of 7


                                 CERTIFICATE OF SERVICE

        I hereby certify that a copy of this document will be electronically mailed to the parties that
are registered or otherwise entitled to receive electronic notices in this case pursuant to the
Electronic Filing Procedures in this District, and that a true and correct copy has been served on
the parties listed below via first class mail, postage prepaid, on the 19th day of February 2019.

 U.S. Trustee                                       Vitamin Shoppe
 Office of the U.S. Trustee                         300 Harmon Meadow Blvd.
 110 N. College Ave., Suite 300                     Secaucus. NJ 07094
 Tyler, TX 75702
 CA Dept. of Revenue                                American Express Plum
 Payroll Taxes                                      Customer Care
 450 N. Street                                      PO Box 981535
 Sacramento, CA 95814                               El Paso, TX 79998-1535
 Catalyst Nutraceuticals                            CA Dept. of Revenue
 1075 Windward Ridge Parkway                        Sales Tax
 Suite 120                                          450 N. Street
 Alpharetta, GA 30005                               Sacramento, CA 95814
 US Treasury - Payroll                              Vitamin World USA
 1500 Pennsylvania Ave. NW                          3500 Sunrise Highway
 Washington, DC 20220                               Bldg. 100 I Suite 210
                                                    Great River, NY 11739
 American Express Platinum                          MossAdams
 Customer Care                                      8750 N. Central Expressway
 PO Box 981535                                      Suite 300
 El Paso, TX 79998-1535                             Dallas, TX 75231
 Amazon Marketing Services                          Greenleaf Accounting Services
 Accounts Receivable                                9300 Falls Road
 PO Box 24651                                       Girard, PA 16417-8626
 Seattle, WA 98124-0651


                                                        /s/ /Michelle E. Shriro
                                                       Michelle E. Shriro




MOTION DIRECTING JOINT ADMINISTRATION OF CASES                                                   Page 7
